Citation Nr: 0126824	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  99-14 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral defective hearing. 

2.  Entitlement to an increased disability rating for 
residuals of a gunshot wound of the chest with thoracotomy 
and drainage scars, currently evaluated as 20 percent 
disabling.  

3.  Whether an April 1972 VA rating decision which assigned 
noncompensable disability ratings for residuals of a shell 
fragment wound of the chest with thoracotomy and drainage 
scars, residuals of a shell fragment wound of the right upper 
arm with fracture of the humerus, and residuals of a shell 
fragment wound to the right forearm with retained foreign 
bodies contained clear and unmistakable error.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
June 1970.  He served in Vietnam and was wounded in action in 
September 1968.  He was awarded the Silver Star.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (the RO) in which the RO granted service 
connection for bilateral defective hearing and assigned a 
noncompensable disability rating.  The veteran has appealed 
the assigned disability rating.  

The veteran has also appealed a March 2000 rating decision 
which assigned an increased rating, 20 percent, for residuals 
of the veteran's service-connected  gunshot wound of the 
chest with thoracotomy.  Notwithstanding the award of an 
increased disability rating for chest wound residuals with 
thoracotomy, the appeal as to that issue remains before the 
Board in light of the decision of the United States Court of 
Appeals for Veterans Claims (Court) in AB v. Brown, 
6 Vet. App. 35, 38 (1993) [when a veteran seeks an increased 
rating, it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded]. 

The March 2000 RO rating decision further held that there was 
no clear and unmistakable error (CUE) in a VA rating decision 
of April 1972 which assigned noncompensable disability 
ratings for shell fragment wound residuals involving the 
right upper arm, right forearm and chest based.  The veteran 
has also appealed as to these matters.

FINDINGS OF FACT

1.  The preponderance of the competent evidence of record 
demonstrates that the veteran's service-connected bilateral 
defective hearing is manifested by no more than level II 
hearing loss in the left ear or level III hearing loss in the 
left ear.

2.  Residuals of a the veteran's service-connected gunshot 
wound of the chest consists of a tender thoracotomy scar with 
a loss of sensation in the area of the thoracotomy scar, and 
respiratory impairment manifested by and FEV-1 of 62 percent 
of the amount predicted.  

3.  Initial noncompensable ratings for shell fragment wound 
residuals involving the chest under Diagnostic Code 5321, 
right upper arm under Diagnostic Code 5305 and right forearm 
under Diagnostic Code 5307 were assigned by a VA rating 
decision of April 1972.  The veteran did not appeal that 
decision.  

4.  A July 1993 decision of the Board assigned a disability 
rating of 10 percent for a thoracotomy scar under Diagnostic 
Code 7804.  The Board denied compensable ratings for wound 
residuals of the chest under Diagnostic Code 5321, residuals 
of wounds of the right upper arm under Diagnostic Code 5305 
and of the right forearm under Diagnostic Code 5307.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
defective hearing are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2001).  

2.  A separate 30 percent disability rating is assigned for 
pulmonary residuals of a gunshot wound of the chest.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6843 (2001).  

3.  A separate 10 percent disability rating is assigned for 
the veteran's service-connected tender thoracotomy scar with 
a loss of sensation in the area of the thoracotomy scar.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7894 (2001).

4.  The rating decision of April 1972 which assigned 
noncompensable disability ratings for the veteran's service-
connected gunshot wound residuals of the chest under 
Diagnostic Code 5321, right upper arm under Diagnostic Code 
5305 and right forearm under Diagnostic Code 5307 was 
subsumed by the Board's July 1993 decision.  The Board does 
not have jurisdiction to review on the basis of CUE the April 
1972 RO rating decision.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.1100(b) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking increased disability ratings for his 
service-connected bilateral hearing loss and residuals of a 
gunshot wound of the chest.  In contending that CUE exists, 
he is also seeking to revisit the initial VA RO rating 
decision, in April 1972, which granted service connection for 
gunshot wound residuals of the chest, right upper arm and 
right forearm and assigned noncompensable disability ratings 
thereto.

In the interest of clarity, after initially determining 
whether further evidentiary development is warranted, the 
Board will address the two increased rating issues.  The 
Board will then discuss the CUE claim.


Initial matters - duty to assist/standard of review

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)], which became 
effective during the pendency of this appeal.  This new law 
redefines the obligations of VA with respect to notice and 
duty to assist.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations as 
to the issue presently under consideration.

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence that is necessary to substantiate the claim.  
The record reflects that the veteran has been informed of the 
various requirements of law pertaining to his appeal in 
Statements of the Case dated March 1999 and November 2000 and 
in a November 2000 Supplemental Statement of the Case.  The 
veteran has submitted evidence in support of his claim.  See, 
e.g., VA Form 9 dated July 9, 1999 and accompanying medical 
records.

In addition, VA made all reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  He has undergone VA audiology testing on three 
occasions and private medical records he has submitted have 
been considered.  The record further reflects that the RO has 
fully developed the medical evidence pertaining to the 
question of whether the veteran is entitled to an increased 
rating for his chest wound residuals.  As described below, 
the veteran has undergone a VA examination which included 
pulmonary function testing, and the RO has obtained a medical 
opinion to clarify findings recorded at that examination.  
The veteran and his representative have pointed to no 
additional records which would be pertinent to the issues 
currently under consideration, nor has the Board has 
identified any from the record.  

In addition, the veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  The Board is satisfied that the VA 
has met its duty to assist the veteran in the development of 
all facts pertinent to his claim.  Under such circumstances, 
no further RO or Board assistance to the veteran is required 
in order to comply with the duty to assist mandated by the 
VCAA and its implementing regulations.  

Standard of review

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 38 
U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), it was observed that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  The Board 
observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
Veterans Claims Assistance Act of 2000.

1.  Entitlement to a compensable disability rating for 
bilateral defective hearing.

The veteran's service-connected bilateral hearing loss is 
currently evaluated as noncompensably disabling under 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).  He seeks a 
higher disability rating. 

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(a), 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.   In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. at 
126.

Specific schedular criteria for defective hearing 

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Under the rating schedule, ratings for 
defective hearing are established according to the degree of 
hearing impairment at 1,000, 2,000, 3,000 and 4,000 hertz in 
combination with the degree of speech discrimination ability.  
38 C.F.R. § 4.85 and § 4.87, Codes 6100-6111 (2001).  The VA 
rating schedule sets forth 11 levels of auditory acuity, 
shown in chart form, designated as level I for essentially 
normal hearing through level XI for profound deafness.  

Effective June 10, 1999, while the veteran's claim for 
service connection for defective hearing was pending, the VA 
amended the provisions of the Rating Schedule pertaining to 
the evaluation of service-connected hearing loss disability.  
See 64 Fed. Reg. 25,202 through 25,210 (1999) [codified at 38 
C.F.R. §§ 4.85-4.87].  Where a governing law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies.  
See Karnas v. Derwinski, 1 Vet. App. 308, Dudnick v. Brown, 
10 Vet. App. 79 (1997).  See also VAOPGCPREC 3-2000 (2000).  

It appears from the record that the RO has not considered the 
veteran's claim under the revised rating criteria.  However, 
the Board is empowered to review matters not considered by 
the RO if the claimant will not be prejudiced.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 
11-97 (1997).  For reasons expressed immediately below, the 
Board believes that in the circumstances of the present case, 
a remand of the case to afford the RO an opportunity to 
consider the appeal under the amended regulations is not 
required.  

The pertinent schedular criteria which were revised did not 
contain any substantive changes that would affect this 
particular case, but merely added certain provisions that 
were already the practice of VA.  See 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been substantively 
changed.  The veteran has had an ample opportunity to provide 
evidence and argument regarding the application of these 
criteria.  

The revised schedular provisions added to 38 C.F.R. § 4.86 
for evaluating exceptional patterns of hearing impairment do 
not operate to the veteran's advantage; in fact, the outcome 
of the appeal is the same regardless of whether or not these 
provisions are applied.  Likewise, the audiology testing 
undertaken by the VA to date has produced data that are 
usable under either the former or the current version of the 
criteria.  

To remand this issue to the RO for application of the amended 
criteria would result in a pointless delay in the 
adjudication of this claim which could not possibly lead to a 
more favorable resolution of the veteran's appeal.  See 
Soyini v. Derwinski, 1 Vet. App 540, 546 (1991); see also 
Winters v. West, 12 Vet. App. 203, 207 (1999) [noting that 
"the law does not require a useless act"].  

Under the rating criteria in effect before June 10, 1999, 
evaluations of bilateral defective hearing were determined 
according to the extent of organic impairment of hearing 
acuity established by controlled speech discrimination tests 
and the average hearing threshold level determined by pure 
tone audiometry testing.  Ratings for defective hearing were 
established according to the degree of hearing impairment at 
1,000, 2,000, 3,000 and 4,000 hertz in combination with the 
degree speech discrimination ability.  38 C.F.R. § 4.85 and 
§ 4.87, Codes 6100 through 6111 (as in effect before June 10, 
1999).  The rating schedule set forth 11 levels of auditory 
acuity, shown in chart form, designated as level I for 
essentially normal hearing through level XI for profound 
deafness.  

Under the revised criteria effective June 10, 1999, the 
schedular criteria based on pure tone audiometry and speech 
discrimination for the purpose of determining the applicable 
auditory acuity level have not changed, but the regulatory 
revision includes the addition of provisions of 38 C.F.R. 
§ 4.86 for evaluating exceptional patterns of hearing 
impairment:  

(a)  When the pure tone threshold at each 
of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 
55 decibels or more, the rating 
specialist will determine the Roman 
Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.  

(b)  When the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the 
rating specialist will determine the 
Roman Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the higher Roman Numeral.  
Each ear will be evaluated separately.  

Factual background  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

As noted in the Introduction, the veteran served in combat in 
Vietnam.  He submitted an original claim for service 
connection for hearing loss and tinnitus in April 1998.  He 
underwent audiometric testing in August 1998, at which time 
it was reported that he had a history of unprotected exposure 
to hazardous military noise in Vietnam.  One of the incidents 
involved a close range hand grenade explosion which resulted 
in various physical injuries.  The pure tone thresholds at 
1,000, 2,000, 3,000 and 4,000 hertz were 15 decibels, 
50 decibels, 80 decibels and 70 decibels in the right ear 
with a 4-frequency average of 54 decibels.  In the left ear, 
the thresholds were 15 decibels, 70 decibels, 75 decibels and 
65 decibels with a 4-frequency average of 56 decibels at the 
same frequencies.  The speech recognition score was 
96 percent in the right ear and 88 percent in the left ear.  
The examiner stated that the veteran had a severe high 
frequency sensorineural hearing loss in both ears.  Speech 
recognition was characterized as excellent in the right ear 
and good in the left ear.  An ear, nose and throat 
examination was performed later in August 1998, the examiner 
noted that the veteran had had a bilateral neurosensory 
hearing loss for 15 to 20 years and expressed the opinion 
that the hearing loss was due to the trauma in service.  

By rating decision of September 1998, the RO granted service 
connection for bilateral defective hearing and assigned a 
noncompensable rating effective from April 30, 1998, the date 
of his claim of entitlement to service connection.  See 
38 C.F.R. § 3.400 (2001).  Service connection was also 
granted for tinnitus and a 10 percent rating was assigned as 
of the same date.  

On appeal the veteran has submitted records from the 
Washington University School of Medicine pertaining to an 
audiology examination in May 1996 the pure tone thresholds at 
1,000, 2,000, 3,000 and 4,000 hertz were 5 decibels, 
35 decibels, 70 decibels and 70 decibels in the right ear 
with a 4-frequency average of 45 decibels, and 10 decibels, 
60 decibels, 70 decibels and 75 decibels in the left ear with 
a 4-frequency average of 54 decibels.  The speech recognition 
scores were 88 percent in the right ear and 66 percent in the 
left ear.  The findings on pure tone audiometry were 
interpreted as mild to severe high frequency sensorineural 
hearing loss bilaterally.  Speech reception was considered 
within normal limits in each ear.  Word recognition was 
within normal limits on the right and "moderate" on the left.  

Further VA audiometric testing was performed in July 1999.  
The veteran complained that he was able to hear but did not 
understand in noise and in groups of people.  The pure tone 
thresholds at 1,000, 2,000, 3,000 and 4,000 hertz were 
15 decibels, 50 decibels, 70 decibels and 65 decibels in the 
right ear with a 4-frequency average of 50 decibels, and 
20 decibels, 75 decibels, 70 decibels and 65 decibels in the 
left ear with a 4-frequency average of 58 decibels.  Speech 
recognition was 96 percent in the right ear and 92 percent in 
the left ear.  The results were interpreted to show moderate 
to severe high frequency sensorineural hearing loss in both 
ears with good speech recognition in both ears.  

A VA audiology examination was performed in October 2000.  
The veteran complained that he had difficulty understanding 
in all listening situations.  The pure tone thresholds at 
1,000, 2,000, 3,000 and 4,000 hertz were 15 decibels, 
45 decibels, 70 decibels and 65 decibels with a 4-frequency 
average of 49 decibels in the right ear, and 20 decibels, 
75 decibels, 70 decibels and 70 decibels, with a 4-frequency 
average of 59 decibels, in the left ear.  The speech 
recognition score was 88 percent in the right ear and 
86 percent in the left ear.  The results were interpreted to 
show severe high frequency sensorineural hearing loss in both 
ears with good speech recognition in both ears.  On an ear, 
nose and throat examination later in October 2000, the 
diagnosis was bilateral neurosensory hearing loss.  


Analysis  

Schedular rating

The question presented as to this issue is essentially 
medical in nature, i.e. what is the demonstrated severity of 
the veteran's service-connected hearing loss?  The Board is 
prohibited from exercising its own independent judgment to 
resolve such  medical questions.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  However, the record on appeal contains 
a number of relevant audiology reports which have been 
submitted by the veteran or obtained by the RO.  

The findings recorded at Washington University in May 1966 
yield numeric scores of II and VI which, in conjunction with 
speech discrimination scores of 88 percent and 66 percent, 
translate to a 10 percent rating under Diagnostic Code 6101. 

The August 1998 audiometric examination results translate to 
a numerical score of II in both the veteran's right ear and 
left ear.  In combination with speech discrimination scores 
of 90 percent in the right ear and 88 percent in the left 
ear, the level of hearing loss recorded on this examination 
results in a noncompensable disability rating under 
Diagnostic Code 6100.

The audiometric test results recorded at the VA examination 
in July 1999 translate to a numerical score of II for each 
ear under Table VI.  In combination with speech 
discrimination scores of 98 percent and 88 percent, the level 
of hearing loss recorded on this examination warrants a 
noncompensable rating under Diagnostic Code 6100.  

Further testing was performed in July 1999, at which time the 
average pure tone thresholds translated to numeric scores of 
I and II for the right and left ear and the discrimination 
score was 96 percent on the right and 92 percent on the left.  
These scores warrant a noncompensable rating under Diagnostic 
Code 6100.  

On reexamination in October 2000, the average pure tone 
thresholds were II in the right ear and III in the left ear.  
Viewed in conjunction with speech discrimination scores of 88 
percent and 86 percent for the right and left ears, 
respectively, these findings warrant a noncompensable rating 
under Code 6100.  

Thus, there is of record one audiology examination report 
which would, if considered in isolation, allow for the 
assignment of a 10 percent rating.  There are four subsequent 
audiology examination reports, each of which, if considered 
in isolation, would call for the assignment of a 
noncompensable rating.

As discussed above, it is the responsibility of the Board to 
evaluate all of the evidence of record.  By law, the Board is 
obligated under 38 U.S.C. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 
9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  To the 
extent possible, the Board may harmonize seemingly 
conflicting evidence.  If certain evidence is not 
reconcilable, the Board has the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); see also Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Talley v. Brown, 6 Vet. App. 72, 74 (1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

With this background in mind, the Board has reviewed the 
audiology reports of record.   Even assuming that the testing 
protocol used by Washington University in May 1996 is 
compatible with VA specifications, these test results were 
obtained nearly two years before the effective date of the 
service connection award; they therefore do not describe the 
status of the veteran's hearing since April 1998.  
Furthermore, those May 1996 results have been superseded by 
the results of several subsequent audiology tests performed 
in 1998, 1999 and 2000, after the veteran filed his service 
connection claim.  As discussed above, under either the old 
or the new rating criteria, the degree of hearing deficit 
shown in the more recent evidence of record is not of such 
degree as to warrant a compensable evaluation.  

The Board cannot reconcile the 1996 Washington University 
report with the four more recent reports, which were 
generated in 1998, 1999 and 2000.  The Board has no reason to 
doubt the competency or qualifications of any person who 
administered any test.  However, the recent audiology reports 
appear to be generally consistent with one another.  They are 
also of more recent vintage than the Washington University 
report.  Thus, because the results of the May 1996 Washington 
University audiology testing have not been replicated 
recently and because they are inconsistent with the more 
recent examination results, the Board places relatively 
little weight of probative value on that report.  The Board 
places greater weight on the more recent reports, all of 
which are consistent with the assignment of a noncompensable 
disability rating for the veteran's service-connected hearing 
loss.     

The revised rating criteria effective in June 1999 included, 
as noted above, additional provisions warranting the 
assignment of ratings for exceptional patterns of hearing 
impairment.  The Board has considered the claim under the 
provisions of 38 C.F.R. §§ 4.85(g) and 4.86, but the results 
of the VA audiometric testing clearly show that these 
provisions do not operate in the veteran's favor.  The 
veteran does not have pure tone thresholds of 55 or higher at 
each of the four applicable frequencies for purposes of 
38 C.F.R. § 4.86(a).  While several of the test reports show 
a threshold of 30 or less and a threshold of 70 or greater in 
the left ear for purposes of 38 C.F.R. § 4.86(b), elevation 
of the Roman Numeral designation under Table VIa would 
warrant a designation of IV, which in combination with a 
designation of no higher than II in the right ear would still 
warrant a noncompensable rating.  

The Board notes that at his various VA examinations the 
veteran has complained of difficulty understanding people in 
noisy situations or in groups of people and has trouble 
hearing in every type of listening situation.  There is no 
reason whatsoever to doubt the veteran's statements.  The 
Board wishes to make it clear, however, that 
Under the VA Schedule for Rating Disabilities, the fact that 
a veteran's hearing is less than optimal does not translate 
into a compensable disability rating.  Indeed, the VA Rating 
Schedule, which has been described above, makes it clear that 
monetary compensation (i.e. at a level of 10 percent or more) 
may be awarded only when a veteran's hearing has degraded to 
a certain measurable level.  The level of disability which 
calls for a compensable rating has not been demonstrated 
here.    

There is evidence that the veteran has been fitted with 
hearing aids.  By regulation, the use of hearing aids is not 
relevant to the determination of disability evaluations for 
defective hearing.  See 38 C.F.R. § 4.85(a).  
 
Finally, the Board notes in passing that service connection 
is also in effect for tinnitus and that a 10 percent 
disability rating is assigned.  Such rating contemplates 
recurrent tinnitus which is productive of compensable 
impairment in his earning capacity.  The Board need not 
distinguish between hearing impairment caused by the 
veteran's service-connected hearing loss and that caused by 
his service-connected tinnitus.  With respect to hearing 
loss, the rating criteria make no provision for consideration 
of subjective complaints, unlike tinnitus. 

Fenderson considerations

The present appeal arises from the initial rating assigned at 
the time of the granting of service connection for bilateral 
defective hearing, as distinguished from an appeal from 
denial of a claim for increase as defined in 38 C.F.R. 
§ 3.160(f) (2001).  As discussed by the Board in the law and 
regulations section above, separate ratings, known as 
"staged ratings", are potentially assignable for different 
periods of time as warranted by the evidence.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the Board believes that the evidence discussed 
above does not allow for the assignment of a compensable 
disability rating at any time during the period after April 
30, 1998, the effective date of service connection.  In 
essence, there is no objective evidence that the veteran's 
service-connected disability has appreciably changed during 
this time period.  Indeed, as discussed in detail above, 
several audiology examinations of the veteran have been 
completed during this period and all of them have been 
consistent with the assignment of a noncompensable rating.

Conclusion

In summary, a review of the entire evidence of record, it is 
the Board's conclusion  that a preponderance of the evidence 
is against the veteran's claim; that is, the preponderance of 
the evidence supports the proposition that the veteran's 
service-connected bilateral hearing loss is not of such 
degree as to warrant the assignment of a compensable 
evaluation under either the old or the new rating criteria.  
Since a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected bilateral hearing loss, the 
benefit sought on appeal is denied.  

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the chest with thoracotomy and drainage 
scars, currently evaluated as 20 percent disabling.

The veteran's service-connected gunshot wound of the chest 
with thoracotomy and drainage scars is currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5321 (2001) [muscle injury, Group XXI].

Relevant law and regulations

Increased ratings - in general

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.  However, it should be noted that the present 
appeal arises from the denial of a claim for increase as 
defined in 38 C.F.R. § 3.160(f) (2001), as distinguished from 
an initial rating following an original grant of service 
connection.  Consequently, the general rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994) [stating that although the 
entire recorded history must be considered, it is the present 
level of disability that is of primary concern] must be 
considered in evaluating this issue.  Fenderson v. West, 12 
Vet. App Vet. App. 119 (1999), which was applicable to the 
hearing loss issue discussed above, is not applicable to the 
issue currently under review, since the appeal arises from an 
increased rating claim not an initial claim of entitlement to 
service connection.  

VA regulations provide that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected by the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided.  38 C.F.R. § 4.20.  

Specific schedular criteria

The 20 percent rating assigned for the shell fragment wounds 
of the chest was assigned under Diagnostic Code 5321, which 
relates to damage to Muscle Group XXI, the thoracic muscle 
group which controls respiration.  A 20 percent rating is 
assigned for moderately severe or severe injury to Muscle 
Group XXI and is the highest rating assignable under that 
code.  

Factual background

Service medical records show that in September 1968 the 
veteran sustained shell fragment wounds to the right arm and 
chest during combat in Vietnam, resulting in a right 
hemopneumothorax and fragment wounds to the arm.  Chest tubes 
were inserted in a Vietnamese hospital.  On evacuation to an 
American hospital, decortication was performed.  The veteran 
was returned to duty in early December 1968.  

The veteran filed his original application for VA disability 
compensation in September 1971, claiming service connection 
for residuals of the wounds in service.  He underwent a VA 
examination in October 1971 in connection with that claim.  
The examination showed an entrance wound scar on the 
posterior right chest as well as a thoracotomy scar and 
several drainage tube scars.  All scars were well healed 
without keloidal change, tenderness or adherence.  There was 
no functional deformity of the shoulder joints or right upper 
extremity.  There were scars of the right arm and a palpable 
retained foreign metallic body in the dorsum of the right 
forearm below the elbow.  X-rays of the right upper extremity 
showed multiple metallic foreign bodies of varying size in 
the soft tissues with no evidence of bone or joint pathology.  
X-ray examination of the chest was negative for cardiac or 
active pulmonary disease.  Metallic foreign bodies were 
visualized in the soft tissues over the sternal region. 

By a rating decision of April 1972, the RO granted service 
connection for residuals of a fragment wound to the right 
upper arm, rated noncompensably disabling under Diagnostic 
Code 5305; residuals of a shell fragment wound to the right 
forearm with a retained foreign body, rated noncompensably 
disabling under Diagnostic Code 5307; and residuals of a 
gunshot wound to the chest with thoracotomy scar, rated 
noncompensably disabling under Diagnostic Code 5321.  The RO 
assigned a 10 percent rating under 38 C.F.R. § 3.324 based on 
multiple noncompensable service-connected disabilities of 
such nature as to interfere with normal employability.  [The 
April 1972 decision will be further addressed below in the 
context of the veteran's CUE claim.]    

A VA examination was completed performed in January 1974.  It 
was reported that a gunshot wound had entered the anterior 
aspect of the right chest and had apparently been treated 
with a thoracotomy and a lobectomy of the right lower lobe.  
The veteran claimed that he had had some soreness of the 
chest but had no symptoms at the time of the examination.  
Examination of the lungs was negative.  Pulmonary function 
tests were reported as normal.  The diagnosis was history of 
gunshot wound of the right chest with subsequent thoracotomy 
and right lower lobectomy, healed, asymptomatic. 

On special orthopedic examination in January 1974, it was 
reported that there was a well-healed surgical scar on the 
right chest and that the chest was not symptomatic but had 
occasionally bothered him.  The remaining findings pertain to 
fragment wound residuals involving the right upper extremity.  

In November 1990, following a reexamination of the veteran by 
the VA in September 1990, the RO denied increased ratings for 
the shell fragment wound residuals involving the right upper 
arm, right forearm, and chest.  The veteran appealed the RO 
decision.  In a July 1993 decision, the Board found that 
there was tenderness with respect to the right thoracotomy 
scar as well as decreased sensation over the anteromedial 
portion of the chest.  The Board determined that a 10 percent 
rating was warranted for the scar under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 [scars, superficial, tender and painful 
on objective demonstration].  

In assigning an August 1993 rating decision, the RO, 
evidently misreading the Board's decision, assigned a 10 
percent rating under Diagnostic Code 5321 and did not mention 
Diagnostic Code 7804.  

The veteran filed a claim for an increased rating for the 
shell fragment wound residuals in March 1999.  He underwent a 
VA examination in April 1999 in connection with that claim.  
He asserted that since his injury in 1968 he had had a 
chronic pleuritic chest pain.  He claimed that he could not 
walk more than 60 feet without having difficulty breathing or 
chest pain.  He related that he had to take numerous days off 
of work as a welder due to pain and shortness of breath.  He 
was not taking medications.  On examination there was an 
elliptical scar just below the right nipple to the tip of the 
right scapula which was tender to touch.  There appeared to 
be some decreased expansion.  Inspiration was a problem but 
expiration was more of a problem.  The veteran seemed to be 
somewhat restricted in chest wall movements.  No other 
lesions were noted.  Chest X-ray showed no evidence of active 
pulmonary disease.  Pulmonary function studies showed a 
forced expiratory volume (FEV-1) of 62 percent of the 
predicted value.  The FEV-1/FVC ratio was 86 percent.  FVC 
was 58 percent of that predicted.  The examiner stated that 
decreased FVC and FEV-1 with no evidence of obstructive 
results were consistent with a restrictive pattern.  The 
diagnosis was status post right chest thoracotomy with 
residual neuropathy.  The patient was symptomatic with 
functional impairment.  The examiner indicated that it was at 
least as likely as not that the gunshot wound to the chest 
had a direct effect on the veteran's respiratory function.  

In October 1999 the RO obtained a medical opinion from a VA 
physician regarding the question of whether the FEV-1/FVC 
ratio, as opposed to the FEV-1 figure alone, was most 
relevant in determining the degree of disability.  The 
physician stated that since the history of trauma should not 
cause obstructive lung disease, a normal FEV-1/FVC ratio was 
expected and that he would consider the FEV-1 figure to be 
more relevant in representing the degree of impairment. 

Analysis

The veteran is currently in receipt of a 20 percent 
disability rating under Diagnostic Code 5321.  This is the 
highest rating available under that Diagnostic Code.

The veteran's original injury in service appears to have 
involved penetration of the muscles of the chest resulting in 
some degree of pleural cavity injury, as evidenced by the 
need for a thoracotomy and decortication.  Post service 
records show that chest injury residuals include a large, 
tender thoracotomy scar (as well as a number of smaller 
drainage scars which are asymptomatic).  The most recent 
examination, performed in April 1999, disclosed restricted 
chest wall movement resulting in problems with inspiration 
and expiration.  

As noted in the factual background section above, the Board, 
in its 1993 decision, assigned a 10 percent rating under 
Diagnostic Code 7804 based on the presence of a tender 
surgical scar.  For reasons which are not apparent in the 
record, the RO ignored the Board's decision and instead and 
assigned a 10 percent rating under Diagnostic Code 5321, 
which it subsequently raised to 20 percent in a March 2000 
rating decision, based on demonstrated difficulty breathing.  
The veteran's service connected chest wound residuals have 
thus been rated under Diagnostic Code 5321 since the initial 
rating decision in April 1972, notwithstanding the Board's 
1993 decision.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided. 
See 38 C.F.R. § 4.14 (2001); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The Board believes that the RO was remiss in not assigning a 
separate 10 percent disability rating under Diagnostic Code 
7804 in August 1993, pursuant to the Board's July 1993 
decision.  There is nothing in the record which would alter 
the Board's conclusion at that time concerning the tender 
thoracotomy scar.  It is clear that a tender and painful scar 
is still present; examinations beginning in 1990 show 
tenderness and loss of sensation, most recently in the April 
1999 VA examination.  As an initial matter, therefore, the 
Board finds that a separate disability rating of 10 percent 
has been established for the surgical scar under Diagnostic 
Code 7804.  This is the highest rating allowed under that 
diagnostic code.    

Turning to the currently assigned 20 percent rating under 
Diagnostic Code 5321, the RO took the position, in its March 
2000 rating decision that, notwithstanding the effect that 
the gunshot wound residuals had on the veteran's pulmonary 
function, since this was a muscle injury it should be rated 
as such.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  It has been observed 
that one Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  It has also been held that any change in 
Diagnostic Code by a VA adjudicator must be specifically 
explained. 
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In essence, the RO  declined to rate the chest wound 
residuals under the respiratory codes because the wound 
residuals constitute a disability of the muscles of 
respiration rather than a disability of the respiratory 
system.  This rationale appears to echo the language of Note 
(3) found in the rating schedule under the General Rating 
Formula For Restrictive Lung Disease.  See 38 C.F.R. § 4.97 
(2001).  Note (3) states that gunshot wounds of the pleural 
cavity with a bullet or missile retained in the lung, pain, 
or discomfort on exertion, or with scattered rales or some 
limitation of excursion of the diaphragm or of lower chest 
expansion shall be rated as at least 20 percent disabling.  
Disabling injuries of the shoulder girdle muscles involving 
Muscle Groups I to IV shall be separately rated and combined 
with ratings for respiratory involvement, but involvement of 
Muscle Group XXI will not be separately rated [emphasis added 
by the Board].  

The Board does not necessarily disagree with the RO's 
analysis, since the veteran's disability involves a muscle 
injury and not pulmonary pathology per se.  However, while 
the language of Note (3) clearly precludes separate ratings 
for muscle and respiratory pathology of the chest, a rating 
higher than 20 percent is undoubtedly contemplated when the 
amount of respiratory abnormality so warrants.  Accordingly, 
a change in the diagnostic code from a muscle code to a 
pulmonary code appears to be allowable under the regulation.  
In short, since the service-connected muscle injury affects 
the veteran's pulmonary function, there may be reason to rate 
the disability under a pulmonary code, not a muscle code.  
See also 38 C.F.R. § 4.20 (2001) [when an unlisted condition 
is encountered it will be permissible to rate it under a 
closely related disease or injury in which not only the 
function is affected, but the anatomical localization and 
symptomatology are closely analogous]. 

The Board thus concludes that while a rating for chest wound 
residuals under 38 C.F.R. § 4.73 is limited to muscle damage 
only, the residuals of pleural cavity injury associated with 
a chest wound may be considered for rating purposes under 
38 C.F.R. § 4.97.  

Pleural cavity injury residuals and various other disorders 
are now evaluated under a General Rating Formula For 
Restrictive Lung Disease (diagnostic codes 6840 through 6845) 
which contains rating criteria that became effective on 
October 7, 1996.  [The Board notes in passing that since the 
veteran's March 1999 claim of entitlement to an increased 
rating postdates the 1996 change in the regulation, Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) [where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply] and VAOPGCPREC 03-
2000 (Apr. 10, 2000) do not apply.  

Under the new rating formula, restrictive lung disease is 
rated primarily according to the degree of impairment 
reported on pulmonary function testing.  The General Rating 
Formula provides ratings based principally upon impairment of 
FEV-1 or the ratio of Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC) or of Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)).  A 10 percent rating is warranted where FEV-1 is 
71 to 80 percent of the predicted value; where FEV-1/FVC is 
71 to 80 percent; or where DLCO (SB) is 66 to 80 percent.  A 
30 percent rating is warranted where FEV-1 is 56 to 70 
percent of the predicted value; FEV-1/FVC is 56 to 70 
percent; or where DLCO (SB) is 56 to 65 percent.  A 60 
percent rating is warranted where FEV-1 is 40 to 55 percent 
of the predicted value; FEV-1/FVC is 40 to 55 percent of the 
figure; or where DLCO (SB) is 56 to 65 percent.  38 C.F.R. § 
4.97, Diagnostic Code 6843 (2001).  

In this case, the veteran clearly experiences a substantial 
degree of respiratory symptomatology due to his service-
connected chest wound, the degree of which was measured on 
pulmonary function studies performed in April 1999.  At that 
time, the FEV-1 was 62 percent.  Under the General Rating 
Formula, an FEV-1 reading between 56 to 70 percent warrants a 
30 percent rating.  Accordingly, the Board finds that the 
evidence of record supports the assignment of a 30 percent 
rating under 38 C.F.R. § 4.97, Diagnostic Code 6843 
[traumatic chest wall defect] on the basis of demonstrated 
impairment of respiratory function.

The Board notes in passing that the veteran's pulmonary 
defect could arguably be rated under Diagnostic Code 6844 
[post-surgical residual].  However, the Board chooses to 
recognize the original injury rather than the surgery.  In 
any event, this distinction is of no practical consequence 
since the rating is identical for both diagnostic codes.    

The Board further finds that a disability rating in excess of 
30 percent is not warranted because the schedular criteria 
for a rating higher than 30 percent under the respiratory 
codes have not been met.  As noted immediately above, FEV-1 
was 62 percent in April 1999.  In order for the next higher 
rating, 60 percent, to be assigned, FEV-1 must be 40 to 55 
percent of that predicted.  FEV-1/FVC ratio was    
86 percent in April 1999; in order for a 60 percent rating to 
be assigned, FEV-1/FVC ratio must be 40 to 55 percent.  For 
the same reasons, a 100 percent rating under Diagnostic Code 
6843 is not warranted.

In summary, for the reasons and bases expressed above the 
Board has determined that separate disability ratings of 30 
percent under Diagnostic Code 6843 [traumatic chest wall 
defect] and 10 percent under Diagnostic Code 7804 [scars, 
superficial, tender and painful on objective demonstration] 
are warranted based on the record in this case.  

3.  Whether an April 1972 VA rating decision which assigned 
noncompensable disability ratings for residuals of a shell 
fragment wound of the chest with thoracotomy and drainage 
scars, residuals of a shell fragment wound of the right upper 
arm with fracture of the humerus, and residuals of a shell 
fragment wound to the right forearm with retained foreign 
bodies contained clear and unmistakable error.

The veteran has alleged that the original April 1972 VA 
rating decision, which granted service connection for 
residuals of shell fragment wounds of the chest right upper 
extremity and right lower extremity, contained CUE.  

The veteran has mounted a CUE challenge to the April 1972 
rating decision on the basis of what he alleges to represent 
misapplication of the rating criteria to the evidence then of 
record describing the status of the residuals of his combat 
wounds, arguing that the presence of retained metallic 
foreign bodies warranted compensable ratings in all three 
areas under the codes defining muscle damage for VA rating 
purposes.  See 38 C.F.R. § 4.56 and § 4.73, Codes 5305, 5307, 
5321.  For reasons which will be explained below, however, 
the precise nature of the veteran's allegations of CUE are 
not relevant to the Board's decision as to this issue.  

Factual Background

The veteran filed his original application for VA disability 
compensation in September 1971, claiming service connection 
for disabilities resulting from gunshot wounds in service.  
He underwent a VA examination in October 1971 in connection 
with that claim, the results of which have been reported 
above.  

By a rating decision of April 1972, the RO granted service 
connection for residuals of a fragment wound to the right 
upper arm under Diagnostic Code 5305, residuals of a fragment 
wound to the right forearm with retained foreign body under 
Diagnostic Code 5307, and residuals of a gunshot wound to the 
chest with thoracotomy scar under Diagnostic Code 5321.  Each 
of the three disabilities was evaluated as noncompensably 
disabling.  The RO assigned a 10 percent rating under 
38 C.F.R. § 3.324 based on multiple noncompensable service-
connected disabilities of such character as to interfere with 
normal employability.  The veteran was informed of that 
decision.  He did not express disagreement with the decision.  

In November 1973 the veteran requested that the ratings for 
his service-connected disabilities be increased, contending 
that they had undergone an increase in severity.  In January 
1974 he underwent special VA orthopedic and chest 
examinations, which have been summarized above.  On review of 
the claim for increase in February 1974, the RO expanded the 
grant of service connection for the right upper arm by 
including the residuals of fracture of the right humerus.  
The noncompensable rating for the right upper arm disability 
was continued, as were the noncompensable ratings for the 
right forearm and chest wound residuals.  He was advised that 
he would continue to receive compensation at the 10 percent 
disability rate under 38 C.F.R. § 3.324.  

In November 1990 the RO denied increased ratings for the 
three disabilities resulting from shell fragment wounds in 
service.  The veteran appealed the determinations to the 
Board.  By a decision of July 1993, the Board assigned a 
10 percent disability rating for the tender and painful 
thoracotomy scar.  The Board denied compensable ratings for 
the wound residuals of the chest, right upper arm and the 
forearm.  

As discussed above in connection with issue #2, in an August 
1993 rating decision, the RO ignored the Board's assignment 
of a 10 percent rating under Diagnostic Code 7804 and instead 
rated the veteran as 10 percent disabling under Diagnostic 
Code 5321.  The RO informed the veteran that he would 
continue to be rated as 10 percent disabled, but no longer 
under the provisions of 38 C.F.R. § 3.324. 

In March 1999, the veteran filed a Statement in Support of 
Claim (VA Form 21-4138) in which he alleged, in essence, that 
the initial rating decision in April 1972 contained CUE.  The 
RO denied the CUE claim (listed as three separate issues) in 
March 2000.  This appeal followed.

Relevant law and regulation

Final RO decisions involving percentage evaluations assigned 
for service-connected disabilities can be revised only if 
found to be clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  "A CUE claim is a collateral 
attack on a previous and final RO decision."  Phillips v. 
Brown, 10 Vet. App. 25, 31 (1997).  

An RO decision is final if it is not timely appealed to the 
Board.  38 U.S.C.A. § 7105(a)(b)(1)(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.1103 (2001); Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).  

Analysis  

As narrated above, the veteran's claim for VA compensation 
based on wounds received during Vietnam combat was initially 
adjudicated by the RO in April 1972, at which time service 
connection was granted for wound residuals involving the 
chest under Diagnostic Code 5321, right upper arm under 
Diagnostic Code 5305, and right forearm under Diagnostic Code 
5307. Noncompensable disability ratings were assigned.  The 
veteran was notified by letter of these determinations and 
was given information explaining his procedural and appellate 
rights.  He did not file a notice of disagreement.  In the 
absence of a timely notice of disagreement, the April 1972 RO 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2001).  

Compensable ratings for the three specific disabilities at 
issue were eventually assigned during the 1990s.  The veteran 
has now raised the issue of CUE in the April 1972 RO rating 
decision.  In essence, he is seeking earlier effective dates 
for the currently assigned compensable disability ratings. 

However, the veteran's substantive arguments regarding CUE 
may be reviewed by the Board only if it is established that 
the Board has jurisdiction to review the issue of CUE.  "It 
is well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the Court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated."  Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996), as quoted in Smith 
(Irma) v. Brown, 10 Vet. App. 330 (1997).  The Board is not 
only authorized but required to make its own determination as 
to its jurisdiction over any particular case.  

For reasons which will be explained below,  the Board is 
precluded from conducting a CUE review of the April 1972 
rating decision which assigned noncompensable disability 
ratings for the residuals of chest and right arm wounds under 
the doctrine of subsuming (including delayed subsuming).  

The question entitlement to compensable ratings for the 
disabilities at issue was the subject of a July 1993 decision 
of the Board.  In Donovan v. West, 158 F.3d 1377, 1381 (Fed. 
Cir. 1998), cert. denied, 526 U.S. 1019, 143 L. Ed. 2d 351, 
119 S. Ct. 1255 (1999), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that an RO 
decision on appeal to the Board is subsumed by the decision 
of the Board and cannot be separately attacked on the basis 
of CUE.  The effect of subsuming is that, as a matter of law, 
no claim of CUE can exist with respect to the subsumed RO 
decision.  This principle has been followed by the United 
States Court of Appeals for Veterans Claims.  See Duran v. 
Brown, 7 Vet. App. 216, 224 (1994); Johnston v. West, 11 Vet. 
App. 240, 241 (1998).  

The 1993 Board decision was based on the veteran's appeal of 
a November 1990 RO rating decision which denied the veteran's 
claim of entitlement to a compensable disability rating, not 
the original April 1972 decision now at issue.  
However, in Dittrich v. West, 163 F.3d 1349, 1353 (Fed. Cir. 
1998), cert. denied, 526 U.S. 1088, 119 S. Ct. 1499, 143 L. 
Ed. 2d 653 (1999), the Federal Circuit reaffirmed Donovan and 
expanded the doctrine of subsuming to include the concept of 
'delayed subsuming' whereby the subsumed RO decision need not 
have been the decision directly on appeal to the Board.  The 
Federal Circuit concluded that in the decision before the 
Court the Board had rejected the same claim that had been 
considered in a prior final RO decision "after considering 
the entirety of the evidence before the [RO] in addition to 
some new and material evidence acquired in the interim" and 
that the Board's decision "necessarily subsumed" the RO 
decision.   See also Brown (Alfred) v. West, 203 F.3d 1378, 
1381 (Fed. Cir. 2000).

Also for consideration is an opinion of VA General Counsel to 
the same effect.  See VAOPGCPREC 14-95 [a claim of CUE under 
38 C.F.R. § 3.105(a) concerning a final, unappealed RO 
decision may not be considered where the Board has reviewed 
the entire record of the claim following subsequent reopening 
and has denied the benefit previously denied in the 
unappealed decision].  The Board is obligated to follow 
precedent opinions of VA general Counsel.  See 38 U.S.C.A. 
§ 7104(c) (West 1991); 38 C.F.R. § 20.101(a) (2001).  

In short, where, as here, a Board decision subsumes an 
unappealed RO determination on collateral attack, the veteran 
may not challenge the original RO determination as containing 
CUE, but must proceed before the Board and urge that there 
was CUE in the Board decision that subsumed the unappealed RO 
action.  See Brown, supra, 203 F. 2d at 1382; VAOPGCPREC 14-
95.

Because the Board in July 1993 considered all of the evidence 
then of record with respect to the matter of the disability 
ratings assigned to the service-connected combat wound 
residuals here at issue, all RO decisions which denied 
compensable ratings for such disabilities before the Board's 
July 1993 decision, including the April 1972 decision, were 
subsumed by the Board's decision and are not now subject to a 
CUE challenge.  See Brown, supra, (recognizing and affirming 
the subsuming doctrine in cases where prior BVA decision had 
"conducted a full review of the evidence that had previously 
been before the RO and held that the RO had correctly denied  
. . . [the earlier] claim"); Dittrich and Donovan, both 
supra; Morris v. West, 13 Vet. App. 94, 96 (1999) 
(recognizing the subsuming doctrine).  

The Board is of course aware that the Board's decision in 
July 1993 determined that a 10 percent disability rating was 
warranted for the tender thoracotomy scar under Diagnostic 
Code 7804.  That result (the award of a separate disability 
rating for the scar, although erroneously not recognized as 
such by the RO) does not alter the analysis set forth 
immediately above.  With respect to Diagnostic Code 5321, the 
Board evaluated all of the evidence and determined that a 
compensable rating was not warranted.  The Board stated:  
"The Board notes that there is no other impairment due to the 
shell fragment wound to the veteran's chest [than the scar]"  
See the Board's July 1993 decision, page 7.  The Board thus 
confirmed and continued the noncompensable disability rating 
under Diagnostic Code 5321 which had been initially assigned 
by the RO in April 1972.  Dittrich and Donovan accordingly 
apply.

In summary, for the reasons and bases expressed above, the 
Board finds that it lacks jurisdiction to consider any CUE 
challenge to the ratings for the veteran's service-connected 
combat wound residuals assigned by the RO in April 1972.  
The veteran's CUE claim is accordingly dismissed.  

Additional comment

If the veteran continues to believe that the ratings assigned 
by the April 1972 rating decision was erroneous, he is free 
to challenge the July 1993 decision on the basis of CUE.  
Before November 21, 1997, a claimant was precluded by statute 
from collaterally attacking a prior final Board decision by 
alleging CUE in either the Board's decision or in a rating 
decision that was subsumed therein.  See Smith v. Brown, 35 
F.3d, 1516 (Fed. Cir. 1994).  However, such challenges have 
been permitted since November 21, 1997, when Congress changed 
the law.  See Pub. L. No. 105-111, 111 Stat. 2271 [codified 
at 38 U.S.C.A. §§ 5109A (a) and 7111 (West 1991 & Supp. 
2000).  The question of whether there is CUE in the Board's 
July 1993 decision is not before the Board at the present 
time and may not be reviewed.  Any request for such review 
should be made directly to the Board.  See 38 C.F.R. 
§ 20.1400 et seq. (2001).  


ORDER
  
A compensable rating for bilateral defective hearing is 
denied.  

An disability rating of 30 percent is assigned under 
38 C.F.R. § 4.97, Diagnostic Code 6843 (2001) for pulmonary 
residuals of a gunshot wound of the chest, subject to the 
criteria governing the payment of monetary awards.

A separate disability rating of 10 percent is assigned under 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001) for a tender 
thoracotomy scar with loss of sensation in the area of the 
thoracotomy scar, subject to the criteria governing the 
payment of monetary awards. 

The appeal based on CUE in the April 1972 rating decision is 
dismissed.  



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

